DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 13, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3,4,5,8 and 9 of U.S. Patent No.10069586. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.



Claim 1 of 16/857236
Claim 1 US Patent 10069586
A method comprising:
A method configured to control an optical transmitter subsystem, comprising:
determining a start position of an upstream timeslot related to a current source; and 
determining a start position of an upstream timeslot for transmitting optical signals; 
enabling one or more transmitter subsystem components at a time that is different than and  in advance of the start portion of time slot by instructing a particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position. 
See a note below
to enable one or more modulation current sources to transition from a reduced energy state to a ready state where the one or more modulation current sources are capable of providing modulation currents to an optical transmitter; generating a first set prior to the start position of the upstream time slot;  
providing the first set of instructions to a modulation module that includes 
the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical 
transmitter;  generating a second set of instructions that instructs the one or 
more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time 
slot;  and providing the second set of instructions to a laser enable module 





It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Claim 1 of current application 16/857236 does not explicitly disclose the modulation current source but it would be obvious that the omission of modulation current source and its function is an obvious expedient if the remaining elements perform the same function as before and the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. Further the different time of claim 1 corresponds to the “a second time” prior to the start position of the upstream time slot.


Claim 2 of 16/857236
Claim 2 US Patent 10069586
The method according to claim 1, further comprising: disabling the one or more transmitter subsystem components at an end position of the upstream timeslot. 
The method according to claim 1, further comprising: generating a third  set of instructions to disable the one or more modulation current sources  substantially at an end position of the upstream timeslot;  and providing the  third set of instructions to the modulation module. 



Claim 3 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, further comprising biasing an optical transmitter at the start position of the upstream timeslot. 

determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical 
transmitter;  generating a second set of instructions that instructs the one or 
more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time 
slot;  and providing the second set of instructions to a laser enable module 




Claim 4 of 16/857236
Claim 3 US Patent 10069586
The method according to claim 1, further comprising obtaining the start position and an end position from a downstream data transmission.
The method according to claim 1, further comprising obtaining the start position and an end position from a downstream data transmission.





Claim 5 of 16/857236
Claim 4 US Patent 10069586
The method according to claim 1, wherein the one or more transmitter 
subsystem components are associated with laser driver used in a Passive Optical Network (PON). 
The method according to claim 1, wherein the one or more modulation current sources are associated with laser driver used in a Passive Optical Network (PON). 





Claim 6 of 16/857236
Claim 5 US Patent 10069586
The method according to claim 1, wherein the one or more transmitter 
subsystem components are associated with an Optical Network Unit (ONU). 
 The method according to claim 1, wherein the one or more modulation current sources are associated with an Optical Network Unit (ONU). 





 
Claim 7 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
determining an amount of time necessary to enable the one or more transmitter subsystem components, and initiating enabling of the one or more transmitter subsystem components based on the determined amount of time
determining a first amount of time necessary to enable one or more modulation current sources to transition from a reduced energy state to a ready state where the one or more modulation current sources are capable of providing modulation currents to an optical transmitter; generating a first set of instructions that instructs the one or more  modulation current sources to activate at a first time corresponding to the  first amount of time prior to the start position of the upstream time slot;  

the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  generating a second set of instructions that instructs the one or more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and providing the second set of instructions to a laser enable module that includes the one or more laser enable current sources. 




Claim 8 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
enabling at least a current source associated with a laser enable module. 
determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  generating a second set of instructions that instructs the one or more laser enable current sources to activate at a second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and providing the second set of instructions to a laser enable module that includes the one or more laser enable current sources.



Claim 9 of 16/857236
Claim 1 US Patent 10069586
The method according to claim 1, wherein said enabling includes 
enabling at least a current source associated with a modulation module. 
determining a first amount of time necessary to enable one or more modulation current sources to transition optical transmitter; generating a first set of instructions that instructs the one or more  modulation current sources to activate at a first time corresponding to the  first amount of time prior to the start position of the upstream time slot;  
providing the first set of instructions to a modulation module that includes 
the one or more modulation current sources;  determining a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a bias current to the optical transmitter;  . 


 
Claim 13 16/857236
Claim 8 US Patent 10069586
An apparatus, comprising: 

An apparatus, comprising:
a storage to store a start position of an upstream timeslot;  
a storage circuit configured to store a start position of an upstream timeslot to transmit optical signals;
a prediction engine circuit to receive the start position stored in the storage; and
a prediction engine circuit configured to: receive the start position stored in the storage circuit; 
logic to receive instructions from the prediction engine, the instructions indicating a time that is different than and in advance of the start position of the upstream timeslot to initiate enabling at least one transmitter subsystem component by instructing a particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position of the upstream timeslot.
See a note below 
determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one modulation current source to activate at a first time corresponding to the first amount of time prior to the start position of  the upstream time slot;  and provide the first set of instructions to a 

determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module that includes the one or more laser enable current sources. 



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, a time that is different of claim 1 corresponds to the “a second time” or “a first time” depending whether the transmitter subsystem component is a modulation current source or laser enable current sources prior to the start position of the upstream time slot.



Claim 14 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 13, wherein the at least one transmitter subsystem component includes a modulation current source to provide a modulation current and a current source to provide an optical transmitter bias 
current. 
determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one 
modulation module that includes the at least one modulation current sources;  
determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module 



Claim 16 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 13, further comprising an optical transmitter to transmit an upstream data burst at the start position of the upstream timeslot.
The apparatus according to claim 8, wherein the optical transmitter is 
configured to transmit an upstream data burst at the start position of the 
upstream timeslot. 



Claim 17 16/857236
Claim 8 US Patent 10069586
The apparatus according to claim 16, wherein the instructions further include the start position of the upstream timeslot, the logic to cause the at least one transmitter subsystem component to generate an output that enables the optical transmitter to transmit the upstream data burst at the start position of the upstream timeslot. 
determine a first amount of time necessary to enable at least one modulation current source of an optical transmitter to transition from a reduced energy state to a ready state sufficient to supply a modulation current to the optical transmitter; generate a first set of instructions that  instructs the at least one modulation current source to activate at a first time corresponding to the first amount of time prior to the start position of  the upstream time slot;  and provide the first set of instructions to a 
modulation module that includes the at least one modulation current sources;  
determine a second amount of time necessary to enable one or more laser enable current sources to transition from the reduced energy state to the ready state where the one or more laser enable current sources are capable of providing a  bias current to the optical transmitter;  generate a second set of instructions  that instructs the one or more laser enable current sources to activate at a  second time corresponding to the second amount of time prior to the start position of the upstream time slot;  and provide the second set of instructions to a laser enable module that includes the one or more laser enable current sources.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,3,4,5,6,7,8,9,10,11,12 and 13 are rejected under 35 USC 103a as being unpatentable over Zou et al. (US 2009/02261710) in view of Kenny et al. (US 2003/0007210) and further in view of Koren et al.(US 2007/0153849).

Regarding claim 1, Zou discloses a method, comprising: determining a start position of an upstream timeslot; (an optical network unit with transmission convergence unit adapted to retrieve the upstream timeslot indication and determine upstream bandwidth position, see page 8 and paragraph 104, lines 8-14 and figure 8,  based on start position of upstream time slot in the upstream bandwidth map, see page 2, paragraph 11 and figure 2); and enabling one or more transmitter subsystem components (an ONU with an interface unit adapted to enable the laser before sending the burst data in the upstream direction, see page 9 and paragraph 104, lines 18-23 and figure 8).

However Zou does not explicitly disclose at time that is different than and in advance of the start position of the upstream timeslot by instructing a particular component of the one or more transmitter subsystem components to activate the particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position; related to current source.
In a related field of endeavor, Kenny discloses at time that is different than and in advance of the start position of the upstream timeslot (each digital optical transmitter 530 requires a time to power up to the maximum amount of power when it is turned on by using power ramp up period 730 (enabled as described in figure 4 and paragraph 26 of current application where enabling corresponds to the time taken by the optical transmitter subsystem components to power up to a ready state) before the start 710 of the time slot, see paragraphs 113 and 114 and figure 7 as reproduced below); by instructing a particular component of the one or more transmitter subsystem components to activate the particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position;  (the processor 550 activates the driver circuit 900 and bias and power level circuit 910 at predetermined times according to the predetermined timing scheme, see page 11, paragraph 136 and figure 9 to transmit the upstream optical data in the corresponding TDMA time slots by plurality of digital optical transmitters, see figure 7 as reproduced below).

    PNG
    media_image1.png
    352
    766
    media_image1.png
    Greyscale



Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.

However the combination of Zou and Kenny does not explicitly disclose related to current source.

(laser diode driver circuit 200 with bias current source 214 and modulation current source 215, see figure 2).


Thus it would be obvious to combine the bias current source and the modulation current source of Koren with Zou and Kenny to provide the bias current and the modulation current to the laser diode of an optical transmitter and the motivation is to ensure proper laser dynamic performance and to provide a modulated optical output signal to the laser diode to generate an optical output data. 


Regarding claim 2, Zou discloses the method according to claim 1, further comprising: disabling the one or more transmitter subsystem components (an ONU with an interface unit adapted to disable the laser after finishing the burst data sending, see page 9, paragraph 104, lines 22-2,3 and figure 2)

However Zou does not explicitly disclose at an end position of the upstream timeslot. 

In a related field of endeavor, Kenny discloses substantially at an end position of the upstream timeslot (each digital optical transmitter 530 requires a time to power down and reduce its power to zero when it is turned off by using power ramp down period 725 at the end of the time slot 710, see paragraphs 113 and 114 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou and Koren to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.

Regarding claim 3, Zou does not explicitly disclose the method according to claim 1, further comprising biasing an optical transmitter at the start position of the upstream timeslot.

In a related field of endeavor, Kenny discloses the method according to claim 1, further comprising biasing an optical transmitter at the start position of the upstream timeslot (the biasing of the optical transmitters 5301,  5302 and 5303  is done during the start 710 of the time slot page 9,paragrapgh 112 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou and Koren to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is 

Regarding claim 4, Zou discloses the method according to claim 1, further comprising obtaining the start position and an end position from a downstream data transmission the ONU adapted to receive downstream frames and determine the upstream bandwidth position according to the multi frame indication and the upstream timeslot indication overhead, see page 8, paragraph 100 and where the downstream frame in the overhead consists of a start and end position for different time slots, see figure 2 as reproduced below). 



    PNG
    media_image2.png
    345
    720
    media_image2.png
    Greyscale
  
Figure 2

Regarding claim 5, the combination of Zou and Kenny does not explicitly disclose the method according to claim 1, wherein the one or more transmitter subsystem components are associated with laser driver used in a Passive Optical Network (PON). 

In a related field of endeavor, Koren discloses the method according to claim 1, wherein the one or more transmitter subsystem components are associated with laser driver (laser diode driver circuit 200 with bias current source 214 and modulation current source 215, see figure 2) used in a Passive Optical Network (PON) (the laser diode driver circuit 200 is used in a burst mode laser driver for Gigabit PON, Ethernet PON and Broadband PON, see page 3 and paragraph 30).
Thus it would be obvious to combine the bias current source and the modulation current source of Koren with Zou and Kenny to provide the bias current and the modulation current to the laser diode of an optical transmitter and the motivation is to ensure proper laser dynamic performance and to provide a modulated optical output signal to the laser diode to generate an optical output data.


Regarding claim 6, the combination of Zou and Kenny does not explicitly disclose the method according to claim 1, wherein the one or more transmitter subsystem components are associated with an Optical Network Unit (ONU). 

 (laser diode driver circuit 200 with bias current source 214 and modulation current source 215, see figure 2) are associated with an Optical Network Unit (ONU) (the laser diode driver circuit 200 is used in a burst mode laser driver for Gigabit PON, Ethernet PON and Broadband PON optical network units (ONU), see page 3 and paragraph 30).

Thus it would be obvious to combine the bias current source and the modulation current source of Koren with Zou and Kenny and Koren to provide the bias current and the modulation current to the laser diode of an optical transmitter and the motivation is to ensure proper laser dynamic performance and to provide a modulated optical output signal to the laser diode to generate an optical output data. 

Regarding claim 7, Zou does not explicitly disclose the method according to claim 1, wherein said enabling includes determining an amount of time necessary to enable the one or more transmitter subsystem components, and initiating enabling of the one or more transmitter subsystem components based on the determined amount of time. 

In a related field of endeavor, Kenny discloses the method according to claim 1, wherein said enabling includes determining an amount of time necessary to enable the one or more transmitter subsystem components, and initiating enabling of the one or more transmitter subsystem components based on the determined amount of time (the processor 550 activates the driver circuit 900 and bias and power level circuit 910 at predetermined times according to the predetermined timing scheme, see page 11, paragraph 136 and figure 9 to transmit the upstream optical data in the corresponding TDMA time slots by plurality of digital optical transmitters, see figure 7 as reproduced below).

    PNG
    media_image1.png
    352
    766
    media_image1.png
    Greyscale



Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou and Koren to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.



In a related field of endeavor, Kenny discloses the method according to claim 1, wherein said enabling includes enabling associated with a laser enable module; (the bias or power level circuit 910 (laser enable module) produces the electrical current need to power the laser transmitter 905, see page 11, paragraph 134 and figure 9).

Thus it would be obvious to combine the laser enabling module of Kenny with Zou to produce the electrical current need to power the laser transmitter and the motivation is to provide power to the laser transmitter. 

However the combination of Zou and Kenny does not explicitly disclose at least a current source.

In a related field of endeavor, Koren discloses at least a current source; (bias current source 214, see figure 2) of the one or more current sources (laser diode driver with bias current source 214 and modulation current source 215, see figure 2).



Regarding claim 9, Zou does not explicitly disclose the method according to claim 1, wherein said enabling includes enabling at least a current source associated with a modulation module. 

In a related field of endeavor, Kenny discloses disclose the method according to claim 1, wherein said enabling includes enabling associated with a modulation module (the laser transmitter 905 is modulated by the driver circuit 900 to enable the optical transmitter 905 to transmit upstream optical data, see page 11, paragraph 136 and figure 9).
Thus it would be obvious to combine the modulation module of Kenny with Zou to enable the optical transmitter to transmit upstream optical data and the motivation is to transmit the upstream data.



In a related field of endeavor, Koren discloses at least a current source; (bias current source 214, see figure 2).
Thus it would be obvious to combine the bias current source and the modulation current source of Koren with Zou and Kenny and Koren to provide the bias current and the modulation current to the laser diode of an optical transmitter and the motivation is to ensure proper laser dynamic performance and to provide a modulated optical output signal to the laser diode to generate an optical output data.
Regarding claim 10, Zou does not explicitly disclose the method according to claim 1, wherein said enabling includes switching the one or more transmitter subsystem components from a powered down state to a powered up state.

In a related field of endeavor, Kenny discloses the method according to claim 1, wherein said enabling includes switching the one or more transmitter subsystem components from a powered down state to a powered up state; (the optical transmitters between the first time slot and the second time slot in a power ramp down period 725 and power ramp up period 730 during the dead time (enabling the second time slot and disabling the first time slot) between the two time slots,  see page 9, paragraph 112,113 and 114 and figure 7 as reproduced above).




 Regarding claim 11, Zou does not explicitly disclose the method according to claim 1, wherein said enabling includes switching the one or more transmitter subsystem components from a partially powered down state to a powered up state. 

In a related field of endeavor, Kenny discloses the method according to claim 1, wherein said enabling includes switching the one or more transmitter subsystem components from a partially powered down state to a powered up state (the optical transmitters between the first time slot and the second time slot in a power ramp down period 725 and power ramp up period 730 during the dead time (enabling the second time slot and disabling the first time slot) between the two time slots,  see page 9, paragraph 112,113 and 114 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.


 
In a related field of endeavor, Kenny discloses the method according to claim 2, wherein said disabling includes switching the one or more transmitter subsystem components from a powered up state to a partially powered down state or a powered down state (the optical transmitters between the first time slot and the second time slot in a power ramp down period 725 and power ramp up period 730 during the dead time (enabling the second time slot and disabling the first time slot) between the two time slots,  see page 9, paragraph 112,113 and 114 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou and Koren to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.

Claims 13,15,16,17 and 18 are rejected under 35 USC 103a as being unpatentable over Zou et al. (US 2009/02261710) in view of Kenny et al. (US 2003/0007210).

(upstream (US) bandwidth  (BW) map field is used to indicate the start and end position of each upstream timeslot, see page 2, paragraph 11, lines 1-2 and figure 2) a prediction engine circuit to receive the start position stored in the storage; (an optical network unit with transmission convergence unit adapted to retrieve the upstream timeslot indication and determine upstream bandwidth position, see page 8 and paragraph 104,lines 8-14 and figure 8) and logic (interface unit, see figure 8)  to receive instructions from the prediction engine, the instructions indicating (an ONU with an interface unit adapted to enable the laser before sending the burst data according to the set laser enable time, see page 9 and paragraph 104, lines 18-23 and figure 8) to initiate enabling at least one transmitter subsystem component (according to the set laser enable time an ONU with an interface unit adapted to enable the laser before sending the burst data, see page 9 and paragraph 104, lines 18-23 and figure 8).

 However Zou does not explicitly disclose a time that is different than, and in advance of the start position of the upstream timeslot, by instructing a particular component of the one or more transmitter subsystem components to activate at the time that is different than the start position of the upstream timeslot.


(each digital optical transmitter 530 requires a time to power up to the maximum amount of power when it is turned on by using power ramp up period 730 (enabled as described in figure 4 and paragraph 26 of current application where enabling corresponds to the time taken by the optical transmitter subsystem components to power up to a ready state) before the start 710 of the time slot, see paragraphs 113 and 114 and figure 7 as reproduced below); by instructing a particular component of the one or more transmitter subsystem components to activate at a time that is different than the start position of the upstream timeslot; (the processor 550 activates the driver circuit 900 and bias and power level circuit 910 at predetermined times according to the predetermined timing scheme, see page 11, paragraph 136 and figure 9 to transmit the upstream optical data in the corresponding TDMA time slots by plurality of digital optical transmitters, see figure 7 as reproduced below).


    PNG
    media_image1.png
    352
    766
    media_image1.png
    Greyscale



Regarding claim 15, Zou does not explicitly disclose the apparatus according to claim 13, wherein the at least one transmitter subsystem component is in a partially powered down state or a fully powered down state in advance of the logic executing the received instructions. 

In a related field of endeavor, Kenny discloses the apparatus according to claim 13, wherein the at least one transmitter subsystem component is in a partially powered down state or a fully powered down state in advance of the logic executing the received instructions state (the optical transmitters between the first time slot and the second time slot in a power ramp down period 725 (powered down state) and power ramp up period 730 (powered up state) during the dead time between the two time slots,  see page 9, paragraph 112,113 and 114 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.

Regarding claim 16, Zou does not explicitly disclose the apparatus according to claim 13, further comprising an optical transmitter to transmit an upstream data burst at the start position of the upstream timeslot. 

In a related field of endeavor, Kenny discloses the method according to claim 1, further comprising biasing an optical transmitter substantially at the start position of the upstream timeslot (the biasing of the optical transmitters 5301,  5302 and 5303  is done during the start 710 of the time slot page 9,paragrapgh 112 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.

Regarding claim 17, Zou disclose the apparatus according to claim 16, wherein the instructions further include generate an output that enables the optical transmitter to transmit the upstream data burst; (an ONU with an interface unit adapted to enable the laser before sending the burst data in the upstream direction, see page 9 and paragraph 104, lines 18-23 and figure 8).



In a related field of endeavor, Kenny discloses further include the start position of the upstream timeslot, the logic to cause the at least one transmitter subsystem at the start position of the upstream timeslot (the dead time (enabling) 715 is done during the start 710 of the time slot, see figure 7 as reproduced below).


    PNG
    media_image1.png
    352
    766
    media_image1.png
    Greyscale



Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.


In a related field of endeavor, Kenny discloses the apparatus according to claim 16, wherein the storage is to store an end position of the upstream timeslot, the prediction engine to receive the end position stored in the storage, and the instructions further include the end position of the upstream timeslot, (the dead time (disabling) 715 is done during the start 710 of the time slot, see figure 7 as reproduced above) the logic to cause the at least one transmitter subsystem component to enter at least a reduced power state at the end position of the upstream timeslot (the optical transmitters between the first time slot and the second time slot in a power ramp down period 725 and power ramp up period 730 during the dead time between the two time slots,  see page 9, paragraph 112,113 and 114 and figure 7 as reproduced above).

Thus it would be obvious to combine the optical transmitter operated according to predetermined timing of Kenny with Zou to transmit the upstream data in TDMA time slots according to a predetermined timing scheme and the motivation is increased speed at which the upstream data is handled between the subscriber and the data hub.


Regarding claim 14, the combination of Zou and Kenny does not explicitly disclose the apparatus according to claim 13, wherein the at least one transmitter subsystem component includes a modulation current source to provide a modulation current and a current source to provide an optical transmitter bias current. 

In a related field of endeavor, Koren discloses the apparatus according to claim 13, wherein the at least one transmitter subsystem component includes a modulation current source to provide a modulation current and a current source to provide an optical transmitter bias current (laser diode driver circuit 200 with bias current source 214 and modulation current source 215, see figure 2).

Thus it would be obvious to combine the bias current source and the modulation current source of Koren with Zou and Kenny to provide the bias current and the modulation current to the laser diode of an optical transmitter and the motivation is to ensure proper laser dynamic performance and to provide a modulated optical output signal to the laser diode to generate an optical output data. 



Regarding claim 19, Zou discloses the apparatus according to claim 13, wherein the storage, the prediction engine (transmission convergence unit adapted to retrieve (storage function) the upstream timeslot indication and determine (prediction engine function) upstream bandwidth position, see page 8 and paragraph 104, lines 8-14 and figure 8) and the logic (interface unit of ONU adapted to enable the laser before sending the burst data according to the set laser enable time, see page 9 and paragraph 104, lines 18-23 and figure 8).

However Zou does not explicitly disclose are integrated on a single chip. 

In a related field of endeavor, Bieker disclose integrated on a single chip (FPGA MAC processor 150 determine when to set and reset the burst enable signal in order to turn the transmitter 130 on and off to align the optical data burst 134 with corresponding time slots within the TDM transmission thus FPGA MAC processor 150 on a single chip is functionally equivalent to storage, prediction engine and logic, see page 11, paragraph 32 and figure 3).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed below.

a. Kramer et al (US 2005/0041682) discloses an apparatus that reduces data burst in Ethernet passive optical network, see figure 8.

b. Kwon et al (US 2007/0116467) discloses a passive optical network in which the upstream modulated data is transmitted in a designated time slot, see figure 1.

c. Zhang et al (Scheduling hybrid WDM/TDM Passive Optical networks with Nonzero laser tuning time – 2011 attached) disclose a method to minimize packet delay and schedule length for the ONU by using non- zero laser tuning time, see figure 1. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636